 



Exhibit 10.69
SEVERANCE AGREEMENT
     This Severance Agreement (the “Agreement”) is made as of the later of
December 17, 2007 and the Executive’s employment commencement date, between The
Talbots, Inc., a Delaware corporation (together with its subsidiaries, the
“Company”) and Basha Cohen (the “Executive”). This Agreement sets forth the
agreement of the parties relating to the severance arrangements for the
Executive under certain circumstances. Capitalized terms used in this Agreement
are defined in Section 7 hereof.
     1. Severance Pay and Associated Benefits Upon a Qualified Termination.
          (a) Severance Benefits. In the event of a Qualified Termination, and
subject to the terms of this Agreement, the Company will provide to the
Executive the payments and benefits described in this Section 1 (collectively,
the “Severance Benefits”).
          (b) Severance Pay. Subject to the terms of this Agreement, in the
event of a Qualified Termination, the Company will pay to the Executive
severance pay in the gross amount equal to 1.5 times the Executive’s annual base
salary in effect immediately prior to such termination (the “Severance
Payment”), payable in equal installments in accordance with normal Company
payroll practices over a 18 month period beginning immediately following the
Termination Date (the “Severance Period”).
          (c) Benefits Continuation. Subject to the terms of this Agreement,
upon any such Qualified Termination, the Company will also arrange for the
Executive to continue to participate (through COBRA or otherwise), on
substantially the same terms and conditions as in effect for the Executive
(including any required employee contribution) immediately prior to such
termination, in the medical and dental programs provided to the Executive
immediately prior to such termination until the earlier of (i) the end of the
Severance Period, or (ii) such time as the Executive is eligible to be covered
by comparable benefits of a subsequent employer. The Executive agrees to notify
the Company promptly if and when the Executive begins employment with another
employer and if and when the Executive becomes eligible to participate in any
benefit or other welfare plans, programs or arrangements of another employer.
Executive agrees that any automobile/housing allowance or other personal
benefits provided by the Company to the Executive immediately prior to such
termination will cease as of the Termination Date. The Company, however, may
choose to make any separate arrangements with the Executive to assist with the
transfer of any such benefits.
          (d) Retirement Benefits. Nothing in this Agreement will modify or
otherwise limit any of the Executive’s rights and benefits as may exist under
the terms of any qualified, nonqualified or supplemental retirement, 401(k),
savings or deferred compensation plans of the Company (excluding any severance
or severance compensation plans) (“Retirement Plans”), nor will any benefits or
amounts payable under any such Retirement Plans reduce or offset any Severance
Benefits afforded to the Executive under this Agreement.
          (e) Equity Awards.

1



--------------------------------------------------------------------------------



 



               (i) If in the event of a Qualified Termination the Executive
still holds one or more options to purchase shares of Company stock which have
not expired and have not been fully exercised, the Executive, at any time within
3 years after the Termination Date (but in no event after the option has
expired), may exercise any such options with respect to any shares as to which
the Executive could have exercised the options on the Termination Date.
               (ii) The Executive agrees that until the expiration of 6 months
from the Termination Date, the Executive will not engage in the purchase or sale
of the Company’s common stock (including without limitation any “cashless
exercise” of any stock options involving the sale of any Company common stock as
part of such option exercise) during any trading window “blackout” or “quiet
period” applicable to management level employees (“Quiet Period”). The Executive
acknowledges that the Company reserves the right to modify the Quiet Period from
time to time in its sole and absolute discretion. The Company will provide the
Executive with notice of Quiet Periods and changes thereto at the time it
provides such notice to the Company’s management level employees. In addition,
the Executive agrees to notify the Company’s General Counsel prior to exercising
any options or trading in the Company’s common stock within such 6 month period
following the Termination Date to ascertain whether such transaction would
violate any Quiet Period covered by this subsection (e)(ii).
               (iii) Except as otherwise expressly set forth in any agreement
between the Executive and the Company relating to any restricted stock or
performance accelerated restricted stock award, in the event of a Qualified
Termination or other termination of employment, the Executive agrees that the
Company will be deemed to have exercised its repurchase option with respect to
any shares of unvested restricted stock or performance accelerated restricted
stock of the Company held by the Executive as of the Termination Date, and the
Company will promptly pay the Executive $.01 for each share.
          (f) Withholdings. The Company may deduct from the Executive’s
Severance Payment and any other payments otherwise due to the Executive, such
withholding taxes and similar governmental payments and charges as may be
required.
          (g) Timing for Payment; Section 409A Restrictions. Notwithstanding
anything in this Agreement to the contrary, it is the intention of the parties
that this Agreement comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and any regulations or other guidance issued
thereunder, and this Agreement and the payments of any benefits hereunder will
be operated and administered accordingly. Specifically, but not by limitation,
the Executive agrees that if, at the time of termination of employment, the
Company is considered to be publicly traded and the Executive is considered to
be a specified employee, as defined in Section 409A (and as determined as of
December 31 preceding the Executive’s termination of employment, unless the
Executive’s termination of employment occurs prior to April 30, in which case
the determination will be made as of the second preceding December 31), then
some or all of such payments to be made under this Agreement as a result of the
Executive’s termination of employment will be deferred for no more than 6 months
following such termination of employment, if and to the extent the delay in such
payments is necessary in order to comply with the requirements of Section 409A
of the Code. Upon expiration of such 6 month period (or, if earlier, the
Executive’s death), any payments so withheld hereunder from the Executive
hereunder will be distributed to the Executive, with a payment of interest
thereon

2



--------------------------------------------------------------------------------



 



credited at a rate of prime plus 1% (with such prime rate to be determined as of
the actual payment date).
     2. Release and Waiver.
     The Company’s obligation to make the payments and provide the benefits to
the Executive as set forth in Section 1 above will be conditioned upon and
subject to the Executive having delivered to the Company an executed full and
unconditional release (that is not subject to revocation) of any and all claims
against the Company, its parent entities, affiliates, employee benefit plans and
fiduciaries, and their respective officers, employees, directors, agents and
representatives satisfactory in form and content to the Company’s counsel.
     3. Cooperation.
     In connection with a Qualified Termination or any other termination of the
Executive’s employment, the Executive agrees to reasonably cooperate with the
Company prior to and in the 60 day period immediately following the Termination
Date, subject to the Executive’s other commitments, in promptly transitioning
the Executive’s duties and activities within the Company to the person or
persons designated by the Company to receive them.
     4. Nondisparagement; Non-Solicitation; Confidentiality.
          (a) Nondisparagement. In connection with a Qualified Termination or
any other termination of the Executive’s employment, Executive agrees not to
take action or make any statement, written or oral, in the 1 year period
following the Termination Date which is intended to materially disparage the
Company or its business.
          (b) Non-Solicitation. The Executive agrees that, during the 1 year
period following a Qualified Termination or any other termination of the
Executive’s employment, the Executive will not directly or indirectly solicit,
attempt to hire, or hire any employee of the Company (or any person who may have
been employed by the Company during the last year of the term of the Executive’s
employment with the Company), or actively assist in such hiring by any other
person or business entity or encourage, induce or attempt to induce any such
employee to terminate his or her employment with the Company.
          (c) Confidentiality. The Executive will not in any manner following a
Qualified Termination or any other termination of the Executive’s employment,
directly or indirectly, without the express prior written consent of the
Company, disclose or use any Confidential Information of the Company.
“Confidential Information” will include all information concerning the Company
or any parent, subsidiary, affiliate, employee, customer or supplier or other
business associate of the Company or any affiliate (including but not limited to
any trade secrets or other confidential, proprietary or private matters), which
has been or is received by the Executive from the Company, or from any parent,
subsidiary, affiliate or customer or supplier or other business associate of the
Company, and which is not known or generally available to the public.

3



--------------------------------------------------------------------------------



 



     5. Remedies.
     The Executive acknowledges and affirms that money damages cannot adequately
compensate the Company for any breach by the Executive of Section 4 of this
Agreement and that the Company is entitled to equitable relief (without posting
any bond) in any federal or state court in Massachusetts or other court of
competent jurisdiction to prevent or otherwise restrain any actual or threatened
breach of the provisions of said Section and/or compel specific performance of,
or other compliance with, the terms thereof.
     6. Miscellaneous.
          (a) At-Will Employment. This Agreement is not a contract to employ the
Executive for a definite time period, and is not intended to be and does not
constitute a contract or part of a contractual agreement for continued
employment, either express or implied, between the Company and the Executive, it
being acknowledged that the Executive’s employment is “at will” and that either
the Executive or the Company may terminate the employment relationship at any
time, for any or no reason, with or without Cause and with or without prior
notice, but subject to the Executive’s rights to Severance Benefits under the
terms provided hereunder.
          (b) Successors and Assigns. This Agreement and all of the provisions
hereof shall be binding upon, and inure to the benefit of, the parties hereto
and their successors (including successors by merger, consolidation, sale or
similar transaction, permitted assigns, executors, administrators, personal
representatives, heirs and distributees). This Agreement is personal in nature
and the rights and obligations of the Executive under this Agreement shall not
be assigned or transferred by the Executive.
          (c) Attorneys Fees. Each party shall bear his or its own attorney’s
fees and expenses.
          (d) Governing Law. This Agreement shall be interpreted in accordance
with the substantive laws of The Commonwealth of Massachusetts and without
regard to any conflict of laws provisions.
          (e) Effect on Other Agreements; Modification. This Agreement
constitutes the entire agreement between the Executive and the Company with
respect to the subject matter of this Agreement. This Agreement may be modified
only in a writing signed by both parties. For as long as this Agreement is in
effect, to the degree there is any conflict between the severance payments and
benefit provisions to which the Executive is then entitled under this Agreement
and those of any other written agreement which continues to be in effect between
the Company and the Executive, such conflict shall be resolved by the Company in
good faith by affording the Executive the more favorable severance payments or
benefits contained in any such agreement. Notwithstanding the foregoing, nothing
herein relieves the Executive from the obligation to comply with the restrictive
covenants of all such agreements or from the consequences of noncompliance
therewith regardless under which agreement the severance payments and/or
severance benefits may be deemed to have been made. Furthermore, for purposes of
clarification only, if an Executive receives severance pay and benefits under
one agreement, the Executive shall not be entitled to severance pay or benefits
under any other agreement, plan or arrangement.

4



--------------------------------------------------------------------------------



 



          (f) Execution. This Agreement may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
and all such counterparts together shall constitute but one and the same
instrument.
          (g) Notices. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or when mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:
To the Company:
The Talbots, Inc.
One Talbots Drive
Hingham, Massachusetts 02043
Attention: Senior Vice President/Human Resources, Talbots
with a copy to:
The Talbots, Inc.
211 South Ridge Street
Rye Brook, New York 10573
Attn: General Counsel
To the Executive:
Basha Cohen
[Home Address]
     7. Definitions.
     For purposes of this Agreement, the following terms shall have the meanings
indicated below:
          (a) “Cause” for termination by the Company of the Executive’s
employment shall mean (i) any material breach by the Executive of this Agreement
or any other agreement to which the Executive and the Company are both parties,
(ii) any act or omission to act by the Executive which may have a material and
adverse effect on the Company’s business or on the Executive’s ability to
perform services for the Company, including, without limitation, the commission
of any crime involving moral turpitude or any felony, or (iii) any material
misconduct or material neglect of duties by the Executive in connection with the
business or affairs of the Company.
          (b) “Code” shall have the meaning given that term in Section 1(g)
hereof.
          (c) “Disability” shall mean the Executive’s inability, because of
physical or mental illness or injury, substantially to perform her duties of her
position as a result of physical incapacity for a continuous period of at least
six (6) months. Any dispute at to the Executive’s incapacitation shall be
resolved by an independent physician selected by the Company’s Board

5



--------------------------------------------------------------------------------



 



of Directors and reasonably acceptable to the Executive or her legal
representative, whose determination shall be final and binding upon both the
Executive and the Company.
          (d) “Executive” shall mean the individual named in the first paragraph
of this Agreement.
          (e) “Good Reason” for termination by the Executive of the Executive’s
employment shall be a termination based on one or more of the following events
occurring without the Executive’s express written consent: (a) a material breach
of the terms of Executive’s offer letter by and between the Executive and the
Company of an even date hereof, (b) a substantial adverse reduction in the
Executive’s duties, other than during any period of illness or incapacity, such
that the Executive no longer has the title of, or serves, as a senior executive
of a major branded business of the Company; (c) a material reduction by the
Company in the Executive’s annual base salary as in effect on the date hereof or
as the same may be increased from time to time; or (d) the Company’s requiring
that the Executive’s principal place of business be at an office located more
than 35 miles from the site of the Executive’s current principal place of
business, except for relocation to the Company’s principal headquarters location
or to the New York metropolitan area or for required travel on the Company’s
business; which, with respect to subsections (a), (b) and (c) above, is not
remedied by the Company within 45 days of receipt of written notice of such
event delivered by the Executive to the Company; provided, that the Executive
may only exercise his or her right to terminate employment for Good Reason
within the 90 day period immediately following the occurrence of any of the
events described in subsections (a) through (d) above.
          (f) “Qualified Termination” shall mean the Executive’s employment by
the Company is terminated, (i) by the Executive for Good Reason or (ii) by the
Company for any reason other than for Cause, death, Disability, or retirement at
or after age 65.
          (g) “Quiet Period” shall have the meaning given that term in
Section 1(e)(ii) hereof.
          (h) “Retirement Plans” shall have the meaning given that term in
Section 1(d) hereof.
          (i) “Severance Benefits” shall have the meaning given that term in
Section 1(a) hereof.
          (j) “Severance Payment” shall have the meaning given that term in
Section 1(b) hereof.
          (k) “Severance Period” shall have the meaning given that term in
Section 1(b) hereof.
          (l) “Termination Date” shall mean the date that the Executive’s
employment with the Company terminates for any reason or no reason.
[signature page follows]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Severance Agreement as
of the date first above written.

            THE TALBOTS, INC.
      By:   /s/ John Fiske, III         Duly Authorized              EXECUTIVE
      /s/ Basha Cohen       Basha Cohen, EVP/CMO, Talbots Brand           

7